1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS                                                    JS-6
3    Assistant United States Attorney
     Chief, Civil Division
4
     CEDINA M. KIM
5    Assistant United States Attorney
6    Senior Litigation Counsel, Civil Division
     PAUL SACHELARI, CSBN 230082
7    Special Assistant United States Attorney
8          Social Security Administration
           160 Spear St., Suite 800
9          San Francisco, CA 94105
10         Telephone: (415) 977-8933
           Facsimile: (415) 744-0134
11
           Email: paul.sachelari@ssa.gov
12   Attorneys for Defendant
13                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
14
                                     WESTERN DIVISION
15
     ADRIANA GARCIA,                          ) No. 2:18-cv-02529-KES
16                                            )
                                              ) [PROPOSED]
17                                            )
           Plaintiff,                         ) JUDGMENT OF REMAND
18                                            )
               v.                             )
19   NANCY A. BERRYHILL, Acting               )
                                              )
20   Commissioner of Social Security,         )
           Defendant.                         )
21                                            )
                                              )
22                                            )
23
           The Court having approved the parties’ Stipulation to Voluntary Remand
24
     Pursuant to Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation
25
     of Remand”) lodged concurrent with the lodging of the within Judgment of Remand.
26
     //
27
     //
28
1          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
2    captioned action is remanded to the Commissioner of Social Security for further
3    proceedings consistent with the Stipulation of Remand.
4
     DATED: October 30, 2018
5
                                           HON. KAREN E. SCOTT
6                                          UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
